Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: FP20-2158/HNX/US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Choi et al.      Group:	2135
Serial No.:			17/151,993 	  Examiner:	Tuan Thai
For:   MEMORY SYSTEM AND OPERATING METHOD THEREOF.


1. 	This action is responsive to amendment filed 02/09/2022.  Claims 1-18 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1 and 10).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including a system has a memory device comprises a set of memory dies including a set of memory blocks including a set of pages comprising data. A memory controller communicates with the memory device and executes firmware to control the memory device, the memory controller generates a nonce based on a physical address of a target area of the memory device using a cryptographic algorithm and requests the memory device to authenticate the nonce, where the cryptographic algorithm is one of Hash-based Message Authentication Code (HMAC), Secure Hash Algorithm 1 (SHA), Advanced Encryption Standard. The memory device sets an authority for the memory controller to perform a read, write or erase operation on the target area when the authentication for the nonce succeeds, where the target area is a page, memory block or memory die.  The prior art do not particularly teach the memory controller encrypts the physical address of the target area according to the cryptographic algorithm in order to generate the nonce.  The system prevents data leakage or damage by a user with no access authority, also the memory device can set an authority for the memory controller to perform a read, write or erase operation on the target area, when the authentication for the nonce succeeds.  In light of the foregoing; claims 1 and 10 of the present application are found to be patentable over the prior arts.  Claims 2-9 and 11-18 further limit the allowable independent claims 1 and 10.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135